Citation Nr: 1748715	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-31 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel





INTRODUCTION

The Veteran served in the U.S. Army from December 1965 to December 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Augusta, Maine, Regional Office (RO). The RO in Pittsburgh, Pennsylvania has current jurisdiction.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

On his October 2013 VA Form 9, the Veteran requested a travel board hearing. In a September 2014 statement, withdrew his hearing request. The Board will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2016). 


FINDINGS OF FACT

1. Left ear hearing loss originated during active service.

2. Right ear hearing loss did not originate in active service, was not caused by active service, was not aggravated by active service, and did not manifest to a compensable degree within one year of service separation.

3. Tinnitus originated during active service.






CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

An organic disease of the nervous system including sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

The Veteran had an in-service audiological evaluation in December 1965. However, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal. As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
Where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz	250	500	1000	2000	3000	4000	6000	8000
add	15	15	10	10	10	5	10	10

Service treatment records do not refer to impaired hearing or indicate hearing loss in either ear and the Veteran's ears are noted to be "normal" at service entrance. In December 1965, the report of the Veteran's physical examination for service entrance stated that he exhibited pure tone thresholds in decibels, as follows (not converted to ASA):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
--
10
LEFT
5
5
5
--
10

The October 1967 report of the Veteran's physical examination for service separation indicates that the Veteran had no ear trouble or hearing loss, however, a pure tone thresholds hearing test does not appear to have been conducted. 

In April 2013, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
30
LEFT
10
10
10
15
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear. Based on these results, the VA examiner concluded the Veteran did have bilateral sensorineural hearing loss. The examiner noted no functional impairment due to the Veteran's hearing loss. The examination results indicate the Veteran does not have hearing loss for VA purposes in the right ear and has Level I hearing loss in the left ear. The examiner noted complaints of ringing in the Veteran's ears for multiple years and indicated the Veteran has a diagnosis for tinnitus. The examiner concluded the Veteran's hearing loss and tinnitus were not the result of his in-service noise exposure. 

In an April 2014 statement the Veteran indicated that he was exposed to noise in-service while working as a Pershing missile crewman. 

The Veteran contends that his bilateral hearing loss and tinnitus began during active service. The Veteran's right ear hearing loss does not meet the minimum requirements for service-connection under 38 C.F.R. § 3.385 (2016). The competent evidence as to the etiology of the Veteran's left ear hearing loss and tinnitus are in conflict. 

While the VA medical opinions state that the Veteran's hearing loss and tinnitus likely began after service separation, the Veteran has explained that it began during active service. There is no evidence that impeaches the Veteran's credibility before the Board. Given the existence of evidence both for and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's left ear hearing loss and tinnitus arose during active service. Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for left ear hearing loss and tinnitus and those claims are granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. The Veteran's right ear hearing loss does not meet the requirements for hearing loss under 38 C.F.R. § 3.385 (2016), therefore, the service connection claim for right ear hearing loss is denied. 


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


